Citation Nr: 0726296	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-40 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of cervical strain with post-operative C4-5 
laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1955 to October 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans 
Affairs (VA) that assigned a 100 percent temporary evaluation 
effective from January 16, 2004 based on surgical treatment 
necessitating convalescence and continued the previously 
assigned 40 percent rating from May 1, 2004.  The veteran 
appealed the 40 percent evaluation.


FINDING OF FACT

The competent clinical evidence of record demonstrates that 
prior to January 16, 2004, and from May 1, 2004, the rating 
periods on appeal, the veteran's residuals of cervical strain 
with post-operative C4-5 laminectomy have been manifested by 
subjective complaints of pain radiating to the left upper 
extremity, productive of limitation of motion, with no more 
than mild to moderate neurological deficit, without 
demonstrated incapacitating episodes.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for residuals of cervical strain with post-operative 
C4-5 laminectomy, prior to September 23, 2002, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293(as in effect prior to September 
23, 2002).

2.  The schedular criteria for a separate 40 percent 
evaluation, but no higher, for orthopedic manifestations of 
the service-connected residuals of cervical strain with post-
operative C4-5 laminectomy from September 23, 2002 have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002 
through September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 (as in effect from September 26, 2003).

3. The schedular criteria for a separate 10 percent 
evaluation, but no higher, for neurologic manifestations of 
the service-connected residuals of cervical strain with post-
operative C4-5 laminectomy, from September 23, 2002 to June 
7, 2006, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002 to September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (as in effect from September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 8516 (2006).

4.  The schedular criteria for a separate 20 percent 
evaluation, but no higher, for neurologic manifestations of 
the service-connected residuals of cervical strain with post-
operative C4-5 laminectomy, from June 8, 2006, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (as in effect from September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 8516 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of January 2004 and May 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  It is unclear from the record 
whether in the January 2004 and May 2006 notice letters,  the 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, the Board finds that the 
failure of the veteran to be specifically informed of this 
element was harmless error and the veteran has not been 
prejudiced thereby because for all practical purposes, the 
veteran has been notified of the need to provide such 
evidence.  In this regard, the AOJ letters noted above 
informed him that additional information or evidence was 
needed to support his claim and asked him to send the 
information or evidence to the AOJ.  Under such 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession and has not been prejudiced 
thereby.

The May 2006 notice letter also informed the veteran of the 
law pertaining to effective dates.  The veteran has also been 
informed of what was needed to achieve higher schedular 
evaluations.  Moreover, although the above notice did not set 
forth the relevant diagnostic codes (DC) for the disability 
at issue, this is found to be harmless error.  Indeed, the 
November 2004 statement of the case and the October 2006 
supplemental statement of the case included such information, 
and included a description of the rating formula for all 
possible schedular ratings under those diagnostic codes.  As 
such, the failure to include such notice in the VCAA letters 
did not prejudice the veteran here as has been fully informed 
of what type of evidence needed to achieve higher schedular 
evaluations for the service-connected disability on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notice was not 
provided until after the unfavorable AOJ decision that is the 
basis of this appeal was decided.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letters was harmless error.  
Although complete notice was provided to the appellant after 
the initial adjudication, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating periods on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2006). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

The veteran asserts that an evaluation in excess of 40 
percent is warranted for his service-connected cervical spine 
disability.  At the outset, the Board notes that the veteran 
filed his claim for an increased evaluation for his service-
connected cervical spine disability, on September 18, 2003.  
Therefore, the rating period for consideration on appeal 
begins September 18, 2002, one year prior to the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

I.  Prior to September 26, 2003

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5290 
and 5293 are for consideration in rating for the service-
connected cervical spine disability.
The Board will first consider whether the schedular criteria 
in effect prior to September 26, 2003 can serve as a basis 
for an increased rating here.  For this period, the veteran 
is currently in receipt of a 40 percent rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293, for intervertebral 
disc syndrome.

As in effect prior to September 26, 2003, under 38 C.F.R. § 
4.71a, Diagnostic Codes 5287 (ankylosis of thee cervical 
spine) the maximum schedular evaluation assignable is 40 
percent, and under Diagnostic Code 5290 (for limitation of 
motion of the cervical spine) the maximum schedular rating 
assignable is 30 percent.  The veteran is currently assigned 
a 40 percent evaluation for the service-connected cervical 
spine disability at issue, and as such, a higher rating is 
not for assignment under either Diagnostic Code.  The Board 
notes that pain, weakness, and fatigability cannot be the 
basis for an award in excess of the maximum evaluation 
assignable under a diagnostic code.  Spencer v. West, 13 Vet. 
App. 376 (2000).  

The Board has also considered whether Diagnostic Code 5285 
may afford the veteran an increased rating during the period 
in question.  However, as the medical evidence does not 
establish that the veteran's vertebra has been fractured, 
Diagnostic Code 5285 is not for application.  

The Board again notes that Diagnostic Code 5293 pertaining to 
intervertebral disc syndrome was amended effective September 
23, 2002.  The Board observes that the rating period on 
appeal encompasses both the period prior to and since this 
revision.

1.  Prior to September 23, 2002

The Board also finds that an evaluation in excess of 40 
percent is not warranted for the veteran's cervical spine 
symptomology under Diagnostic Code 5293, as it existed prior 
to September 23, 2002.  Under this code, a 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome that is manifested by recurring attacks, with 
intermittent relief.   A 60 percent evaluation is warranted 
for intervertebral disc syndrome that is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.   However, 
the Board observes that during this period, the claims file 
does not contain any medical evidence pertaining to the 
disability at issue.  Therefore, there is no basis on which 
to assign an evaluation in excess of 40 percent under 
Diagnostic Code 5293.

2.  From September 23, 2002 through September 25, 2003

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, Diagnostic Code 5293 states 
that intervertebral disc syndrome is to be evaluated either 
based on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and prior to September 26, 2003, a 60 percent 
evaluation is warranted when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  However, the evidence of record does not 
establish incapacitating episodes, as defined by Note 1 to 
Diagnostic Code 5293.  In fact, there is no evidence of 
record which demonstrates that bed rest was prescribed by a 
physician at any time.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, can not serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  The service-
connected cervical spine disability at issue is the only 
service-connected disability.  As discussed above, the 
orthopedic manifestations of the disability at issue warrant 
no more than a 40 percent evaluation under Diagnostic Code 
5290 or 5287.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected cervical spine disability.  In this regard, 
treatment records reflect that the veteran complained of neck 
pain that radiated down his left arm.  However, on 
examination in June 2003, the examiner reported that the 
veteran did not have any real reflex, motor or sensory 
deficits.  Thus, the Board finds that the medical evidence 
detailed above allows for a finding of mild neurological 
manifestations of the veteran's service-connected cervical 
spine disability.  

The record reflects that in a March 2003 treatment record, 
the examiner reported that the veteran's neck pain radiated 
down the left arm around the ulnar nerve distribution areas.  
Therefore, the Board finds that will apply Diagnostic Code 
8516 pertaining to the ulnar nerve.  Under this Code, a 10 
percent evaluation is warranted for mild incomplete paralysis 
of either the major or minor extremity.  Thus, the veteran is 
entitled to a separate 10 percent rating under Diagnostic 
Code 8516 for the neurologic manifestations of the disability 
at issue.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
cervical spine disability.  It has been determined that the 
veteran is entitled to a 40 percent rating for his orthopedic 
manifestations, and that he is entitled to a 10 percent 
evaluation for the neurologic manifestations.  Those separate 
orthopedic manifestation and neurologic manifestation ratings 
must now be combined under 38 C.F.R. § 4.25, along with all 
other service-connected disabilities.  The Board observes 
that the veteran is not presently service-connected for any 
other disability and as such, only the ratings for the 
orthopedic and neurological manifestations will be combined.

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 40 percent (orthopedic 
manifestations of his cervical spine disability), and 10 
percent (neurological manifestations of his cervical spine 
disability) an evaluation of 46, which rounded to the nearest 
tenth, warrants a 50 percent rating.  This combined rating 
exceeds the 40 percent evaluation rating currently in effect 
for this period.

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation of 50 percent if he is rated 
separately for the orthopedic and neurologic manifestations 
of the disability at issue.  As such, the evidence supports 
the grant of a separate 40 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 10 
percent rating for the neurologic manifestations of the 
disability at issue, for the period from September 23, 2002 
through September 25, 2003.  As discussed above, there is no 
basis for separate evaluations in excess of those amounts.  

II.  From September 26, 2003

A.  Orthopedic Symptomology

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003 (as 
codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237, 5238, 5243 (2006).  Under the relevant 
provisions, a 40 percent evaluation is the maximum schedular 
evaluation assignable for the cervical spine based on 
limitation of motion under the General Rating Formula for 
Disabilities of the Spine.  In this regard, unfavorable 
ankylosis of the entire cervical spine warrants a 40 percent 
rating.  The Board does note that a finding of ankylosis of 
the entire spine is required in order for the veteran to 
qualify for a 100 percent evaluation under the General Rating 
Formula for Disabilities of the Spine.  However, service 
connection has not been established for any other aspect of 
the spine, and the examiners from the veteran's April 2004 
and June 2006 VA examinations did not report that there was 
ankylosis of the veteran's spine.  The Board notes that the 
medical evidence of record does establish that the veteran 
suffers functional loss due to pain, weakness, lack of 
endurance, and fatigability.  However, even with 
consideration under the criteria set forth in 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v Brown, 8 Vet. App. 202 (1995), 
the Board finds that there has been no demonstration, by 
competent clinical evidence, of additional functional 
impairment comparable to ankylosis of the entire spine, so as 
to warrant the next higher evaluation.  Therefore, based on 
the analysis of those criteria set forth above, the veteran 
remains entitled to no more than a 40 percent evaluation for 
the orthopedic manifestations of his service-connected 
residuals of cervical sprain with C4-C5 laminectomy for the 
period from September 26, 2003.

B.  Intervertebral Disc Syndrome
 
In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  
Additionally, the veteran has not been shown to have 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  As such, a higher 
evaluation is not warranted under Diagnostic Code 5243 when 
evaluated based on incapacitating episodes.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, the 10 percent separate 
rating for neurologic manifestations of the disability at 
issue, established beginning September 23, 2002, remains 
intact.

With respect to whether the veteran is entitled to an 
evaluation in excess of 10 percent for the neurologic 
symptomology associated with his cervical spine disability, 
the record reflects that the veteran, in a private December 
2003 treatment record, reported that the numbness and 
tingling that he experienced was mild.  The examiner reported 
that no focal motor deficits were present and that the 
veteran's motor strength upon examination was symmetrical 
bilaterally at +5/5.  Likewise, a December 2003 VA treatment 
record reflects that the examiner reported that the veteran 
did not have any neurological deficit.  Thus, in light of 
such clinical findings, the Board finds an evaluation in 
excess of 10 percent is not warranted prior to June 8, 2006.
 
However, in a June 8, 2006 VA neurology peripheral nerves 
examination report, the examiner reported that the veteran 
had 5/5 power in all muscle groups with the exception of left 
opponens pollicis which was 4/5 and left grip which was 4+/5.  
He also indicated that left intrinsic hand muscle atrophy was 
present, sensation was intact to pinprick bilaterally in the 
upper extremities, deep tendon reflexes were 2+ bilaterally, 
and the veteran's biceps traced to 1+ bilaterally.  The 
examiner's assessment of the veteran's condition was 
multilevel cervical radiculopathy stemming from multilevel 
cervical stenosis, which was moderately impairing. 

Accordingly, the Board finds that the clinical evidence 
detailed above allows for a finding of moderate neurological 
manifestations of the veteran's service-connected cervical 
spine disability as of June 8, 2006, the date of his VA 
peripheral nerves examination.  The Board will continue to 
apply Diagnostic Code 8516 (pertaining to the ulnar nerve).  
Under this Code, a 20 percent evaluation is warranted for 
moderate incomplete paralysis of the minor extremity and a 30 
percent is warranted for moderate incomplete paralysis of the 
major extremity.  Here, the record reflects that the veteran 
is right hand dominant, but that his left upper extremity is 
affected.  Therefore, the Board finds that the veteran is 
entitled to a 20 percent evaluation for the neurologic 
manifestations of his cervical spine disability, from June 8, 
2006.

However, the Board observes that although the veteran is 
entitled to a higher evaluation for the neurologic 
manifestations of his cervical spine disability, as of June 
8, 2006, such assignment does not result in an overall higher 
evaluation for the veteran's service-connected spine 
disability when such evaluation is combined with the 40 
percent evaluation for his orthopedic manifestations.  In 
this regard, the Board observes that the 20 percent 
evaluation assigned for the neurologic manifestations and the 
previously assigned 40 percent evaluation for orthopedic 
manifestations combine for an evaluation of 50 percent.  See  
38 C.F.R. § 4.25.  Such combined evaluation is equivalent to 
the combined evaluation previously assigned earlier in this 
decision.  

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).


ORDER

Entitlement to a rating in excess of 40 percent for residuals 
of cervical strain with post operative laminectomy, prior to 
September 23, 2002, is denied.

Entitlement to a separate 40 percent evaluation for 
orthopedic manifestations of the service-connected residuals 
of cervical strain with post operative laminectomy, from 
September 23, 2002, is granted, subject to the applicable law 
governing the award of monetary benefits.

Entitlement to a separate 10 percent evaluation for 
neurologic manifestations of the service-connected lumbar 
residuals of cervical strain with post operative laminectomy 
from September 23, 2002 through June 7, 2006, is granted, 
subject to the applicable law governing the award of monetary 
benefits.

Entitlement to a separate 20 percent evaluation for 
neurologic manifestations of the service-connected lumbar 
residuals of cervical strain with post operative laminectomy 
from June 8, 2006, is granted, subject to the applicable law 
governing the award of monetary benefits.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


